931 F.2d 886Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio HARRIS, Plaintiff-Appellant,v.William MORANT, Correctional Officer, Louis Rusicka,Correctional Officer, Marvin Reid, CorrectionalOfficer, Defendants-Appellees.
No. 91-7004.
United States Court of Appeals, Fourth Circuit.
Submitted April 10, 1991.Decided May 3, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Catherine C. Blake, Magistrate Judge.  (CA-89-1010-JFM)
Antonio Harris, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland.  Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Antonio Harris appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Morant, CA-89-1010-JFM (D.Md. Dec. 3, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.